                 Case 2:18-cv-01543-RAJ Document 80 Filed 12/28/18 Page 1 of 3




 1                                                          THE HONORABLE RICHARD A. JONES
 2

 3

 4

 5

 6

 7                                UNITED STATES DISTRICT COURT
                                 WESTERN DISTRICT OF WASHINGTON
 8                                         AT SEATTLE
 9    BOMBARDIER INC.,
                                                       No. 2:18-cv-1543 RAJ
10
                               Plaintiff,
                                                       RE-NOTE OF DEFENDANT MITSUBISHI
11    v.                                               AIRCRAFT CORPORATION AMERICA
                                                       INC.’S MOTION TO SEAL OPPOSITION
12    MITSUBISHI AIRCRAFT                              TO PLAINTIFF’S MOTION FOR
      CORPORATION, MITSUBISHI                          PRELIMINARY INJUNCTION AND
13    AIRCRAFT CORPORATION AMERICA                     SUPPORTING MATERIALS THERETO
14    INC., et al.,
                                                       RE-NOTED ON MOTION CALENDAR:
                                                       Friday, January 11, 2019
15                             Defendants.

16
     TO: THE CLERK OF THE COURT
17

18   AND TO: ALL PARTIES

19
              Please take notice that Defendant Mitsubishi Aircraft Corporation America, Inc.
20
     (“MITAC America”) is re-noting its Motion to Seal Opposition to Plaintiff’s Motion for
21
     Preliminary Injunction and Supporting Materials Thereto (Dkt No.69). The revisions to the local
22
     civil rules effective December 4, 2918 resulted in a motion to seal being a three Friday motion
23
     rather than a two Friday motion. Accordingly, the Motion to Seal (Dkt. No. 69) is re-noted for
24
     the third Friday after its December 27th filing date, January 11, 2019. Defendant MITAC
25
     America requests that the Court update the docket accordingly with the new noting date of
26
     January 11, 2019.

      RE-NOTE OF DEFENDANT MITSUBISHI                                         Perkins Coie LLP
      AIRCRAFT CORPORATION AMERICA INC.’S                               1201 Third Avenue, Suite 4900
                                                                          Seattle, WA 98101-3099
      MOTION TO SEAL OPPOSITION (No. 2:18-cv-1543                           Phone: 206.359.8000
     121153-0002/142622430.1                                                 Fax: 206.359.9000
                 Case 2:18-cv-01543-RAJ Document 80 Filed 12/28/18 Page 2 of 3




 1

 2
              RESPECTFULLY SUBMITTED this 28th day of December 2018.
 3
                                                 /s/ Mary Z. Gaston
 4                                               Jerry A. Riedinger, WSBA No. 25828
                                                 Mack H. Shultz, WSBA No. 27190
 5                                               Mary Z. Gaston, WSBA No. 27258
                                                 Perkins Coie LLP
 6                                               1201 Third Avenue, Suite 4900
                                                 Seattle, WA 98101-3099
 7                                               Telephone: 206.359.8000
                                                 Facsimile: 206.359.9000
 8                                               E-mail: JRiedinger@perkinscoie.com
                                                 E-mail: MShultz@perkinscoie.com
 9                                               E-mail: MGaston@perkinscoie.com
10                                               Attorneys for Defendant Mitsubishi Aircraft
                                                 Corporation America Inc.
11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

      RE-NOTE OF DEFENDANT MITSUBISHI AIRCRAFT                        Perkins Coie LLP
      CORPORATION AMERICA INC.’S MOTION TO SEAL                 1201 Third Avenue, Suite 4900
                                                                  Seattle, WA 98101-3099
      OPPOSITION (No. 2:18-cv-1543 RAJ) – 2                         Phone: 206.359.8000
     121153-0002/142622430.1                                         Fax: 206.359.9000
                  Case 2:18-cv-01543-RAJ Document 80 Filed 12/28/18 Page 3 of 3




 1                                     CERTIFICATE OF SERVICE
 2            I certify under penalty of perjury that on December 28, 2018, I electronically filed the

 3   foregoing with the Clerk of the Court using the CM/ECF system, which will send notification of

 4   such filing to the email addresses indicated on the Court’s Electronic Mail Notice List.

 5            .

 6
      DATED this 28th day of December 2018                /s/Mary Z. Gaston
 7                                                        Mary Z. Gaston, WSBA No. 27258
                                                          Perkins Coie LLP
 8                                                        1201 Third Avenue, Suite 4900
                                                          Seattle, WA 98101-3099
 9                                                        Telephone: 206.359.8000
                                                          Facsimile: 206.359.9000
10                                                        E-mail: mgaston@perkinscoie.com
11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

      CERTIFICATE OF SERVICE                                                     Perkins Coie LLP
      (No. 2:18-cv-1543 RAJ) – 1                                           1201 Third Avenue, Suite 4900
                                                                             Seattle, WA 98101-3099
                                                                               Phone: 206.359.8000
     121153-0002/142622430.1                                                    Fax: 206.359.9000
